A receiver acts as an arm of the court and the property in his hands is in custodia legis.
A receiver may employ caretakers and watchmen for the preservation of the property.
Employees of a corporation, continued in employment by the receiver, are employees of the receiver and may not, if injured in the course of such employment *Page 257 
by the receiver, look to the corporation for compensation either during the continuance or after the ending of the receivership.
The compensation act requires the relation of employer and employee. During receivership there is not and cannot be any such relation between employees serving the receiver and the corporation. During such period the service is single and cannot subsequently be held otherwise.
The compensation statute fails to provide for the remedy applied by Mr. Justice BUTZEL and, as that statute has no common-law background and equitable rules are not permissible to supply the deficiency of the statute, there can be no such recovery.
I, therefore, concur in the result reached by Mr. Justice SHARPE.